  Case: 2:20-cv-06118-EAS-EPD Doc #: 3 Filed: 12/28/20 Page: 1 of 1 PAGEID #: 37




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KENNETH HORNER,
                                             CASE NO. 2:20-CV-6118
       Petitioner,                           JUDGE EDMUND A. SARGUS, JR.
                                             Chief Magistrate Judge Elizabeth P. Deavers
       v.

WARDEN, BELMONT
CORRECTIONAL INSTITUTION,

       Respondent.

                                            ORDER

       On December 7, 2020, the Magistrate Judge issued a Report and Recommendation

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed without prejudice as unexhausted. (ECF No. 2.) Although the parties were advised of

the right to file objections to the Magistrate Judge’s Report and Recommendation, and of the

consequences of failing to do so, no objections have been filed.

       The Report and Recommendation (ECF No. 2) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED without prejudice as unexhausted.

       Petitioner has waived the right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The Court

therefore DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                     s/Edmund A. Sargus, Jr. 12/28/2020
                                                     EDMUND A. SARGUS, JR.
                                                     UNITED STATES DISTRICT JUDGE
